BUFFINGTON, Circuit Judge.
In the court below, on a motion to strike, the judge held:
“The whole complaint is prolix, verbose, and incoherent. Making all due allowance for the fact that the plaintiff is not a member of any bar (although he subscribes himself a bachelor of laws) the document on its face fails to disclose any cause of action against the defendant herein.
“The motion to strike it out will be granted.”
Examination of the record satisfies us the court was right in so holding. We may further add that the papers filed fail to comply with the statutory requirements where a contention of bias and prejudice is made against a judge.
So regarding, the order sustaining the motion to strike is affirmed.